Mr. Justice Huxchisok
delivered tbe opinion of tbe court.
Plaintiff-appellee moves to dismiss tbe appeal and says that tbe notice of appeal is fatally defective for reasons stated as follows:
“ (a) — If it is sought to appeal from tbe judgment rendered by tbe First District Court of San Juan on tbe 2nd and entered on tbe 17tb of April, 1925, sustaining the complaint and as a consequence directing tbe plaintiff to pay tbe sum of $250 together with interest, because, being a judgment for tbe recovery of money, tbe amount of tbe judgment appealed from should be stated in tbe notice of appeal.
“ (b) — Because since tbe amount of tbe judgment appealed from does not appear in the- notice of appeal, this Supreme Court lacks jurisdiction, since its jurisdiction is derived from tbe amount involved in tbe suit in this kind of action.
“(c) — Because in this ease several appealable orders have been made and tbe appellee is entitled to advice as to the precise order appealed from so that he may prepare bis defense accordingly.
“(d) Because tbe judgment or order appealed from is not identified in tbe notice of appeal by tbe date on which tbe same was rendered, wherefore it could not be affirmatively proved that tbe appeal was perfected within tbe period prescribed by law and that this Court acquired jurisdiction to decide tbe appeal.
- “(e) — Because tbe jurat made by Francisco Marcano in tbe notice of appeal in connection with tbe service by mail of tbe said notice is fatally defective since tbe said affidavit falls short of tbe requirements of section 321 of the Code of Civil Procedure in such cases ‘where tbe person making tbe service, and tbe person on whom it is to be made, reside or have their offices in different places, *330between which there is a regular communication by mail. ’ Nowhere does the said affidavit recite that the parties do not reside at the same place or that the person making the service and the person on whom it is made reside or have their offices at different placés.’r
In the absence of anything to show that the case-originated in the municipal court, we are somewhat at a loss to understand the contention of counsel as to the jurisdictional amount involved. If we have overlooked any recent enactment thus limiting the jurisdiction of this court, then we have unwittingly expended a vast amount of time and labor in the disposition of a considerable number of cases which otherwise would have been promptly dismissed of our own motion.
The notice of appeal specifies a judgment, and to that extent excludes any appealable orders or rulings not included in the term “judgment” as defined by our Code of Civil Procedure.
The fourth ground would be more tenable were it not for the fact disclosed by the certified copy of the final judgment entered on April 17th, furnished by appellee and already referred to in the extract, supra, taken from Ms motion.
So also, and conceding for the sake of argument that the notice of appeal “in some respects and for some purposes, . . . corresponds to summons by which the defendant is brought before the superior court,” yet the defect complained of in paragraph (e) se'ems to have been cured by the very full and complete affidavit of service subjoined to the motion now under consideration.
We have heretofore held in quite a number of cases that similar defects in the affidavit of service of a summons may be cured by evidence aliunde, whenever and wherever the judgment is assailed for want of jurisdiction by reason of such apparently defective service, and, in the absence of any suggestion of a satisfactory basis for a distinction in this regard, we are constrained to hold that parties who *331would avail themselves of technical defects of this character, however glaring they may he, must be careful not to supply the omissions of which complaint is made.
The motion must he denied.